*710MEMORANDUM OPINION
Defendant’s petition for review is allowed. The decision of the Court of Appeals, insofar as that decision is based upon Mountain Fir Lbr Co. v. EBI Co., 64 Or App 312, 667 P2d 567 (1983), is reversed. See Mountain Fir Lbr Co. v. EBI Co., 296 Or 639, 679 P2d 296 (1984).
Plaintiff, respondent on review in this court, contends that the Court of Appeals did not address plaintiffs argument in that court “that Federal Indian law principles preclude the application of the State Insurance Code statute which provides the basis for the illegality claim.” Defendant replies that that contention was either not properly before the Court of Appeals or that that court has already summarily disposed of it against the plaintiff. On the record before us, we cannot resolve that controversy.
This case is remanded to the Court of Appeals for its consideration of that issue.